 

 

 

EXHIBIT 10.2

 

 

 

For: TP&T (Tor Processing & Trade) B.V.

Date: 11-06-2015

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

This Binding Proposal is based on the following assumed financing structure:

 

Sources

Amount

%

Use

Amount

%

Own funds

1.500.000

28

Real Estate

1.132.000

21

Rabobank

3.850.000

72

Equipment

3.118.000

58

 

 

 

Pay off

current limit

 

1.100.000

21

 

 

 

Facility A


:   LOAN

 

 

Borrower

:   TP&T (Tor Processing & Trade) B.V.

 

 

Registration

:   The Loan shall be registered in the name of TP&T (Tor Processing & Trade)
B.V.

 

 

Amount 

:   EUR 1.000.000,00 (in words: one million in euro).

 

 

Purpose  

:   The Loan may only be used for investments in real estate in Hattem.

 

 

Term

:   Approximately 11 year(s).

 

 

Drawdown 

:   The principal shall be drawn down by the Borrower in one lump sum.

 

    The Loan shall be drawn in full before January 1, 2016.

 

 

 

 

 

 

 

 

Deposit and pledge (construction deposit)

:   The principal shall be paid into a deposit account in the name of the
Borrower, maintained at the Bank and pledged in favour of the Bank.

       The Borrower may only dispose over the credit balance on the deposit
account for the purpose of the Purpose and under further conditions to be
determined by the Bank. Subject to change, the Bank shall pay interest on the
credit balance equal to the interest due by the Borrower on the Loan, minus 0,5%
percentage points.


 

 

 1/11

 

 

--------------------------------------------------------------------------------



 

Fixed Interest

:   The interest rate is 3 % per annum and is fixed for a periodof 5 years. This
percentage serves for information purposes only and will be set by the Bank on
the day the Loan is paid out. The Bank may amend the interest rate at the end of
this period. The Bank shall communicate such amendment to the Borrower in
writing at least two weeks before the date on which the interest shall be
amended.

     

 

Interest payment

:   The interest shall be due every month in arrears, for the first time at the
end of the month when this loan is credited, based on the assumption that a
calendar month consists of the actual number of days elapsed and a calendar year
of 360 days.

     

 

Repayment

 :   EUR 8.333,00 (in words: eight thousand three hundred thirty-three  in euro)
monthly, for the first time on 31-01- 2016.

 

 

Voluntary prepayment

 :   Voluntary prepayment is permitted subject to the payment of a compensation
to be set forth in the financing documentation , it being understood that
annually 5% of the principal can be prepaid without a compensation.

 

 

Facility B


:   LOAN

 

 

Borrower 

:   TP&T (Tor Processing & Trade) B.V.

 

 

Registration

:   The Loan shall be registered in the name of TP&T (Tor Processing & Trade)
B.V.

 

 

Amount 

:   EUR 2.350.000 (in words: two million three hundred fifty thousand in euro).

 

 

Purpose

:   The Loan may only be used for investments in equipment of your location in
Hattem and for the partial repayment of the existing credit facility that will
be cancelled.

 

 

Term 

:   Approximately 6 year(s).

 

 

Drawdown

:   The principal shall be drawn down by the Borrower in one lump sum. The Loan
shall be drawn in full before 01-01-2016.

 

 

Deposit and pledge
(construction deposit)

:   The principal shall be paid into a deposit account in the name of the
Borrower, maintained at the Bank and pledged in favour of the Bank.

 
   

 

 2/11

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

The Borrower may only dispose over the credit balance on the deposit account for
the purpose of the Purpose and under further conditions to be determined by the
Bank. Subject to change, the Bank shall pay interest on the credit balance equal
to the interest due by the Borrower on the Loan, minus 0,5% percentage points.

 

 

Interest   

:   The interest shall be set for a period of three month[s (the roll-over
period). The interest rate shall be based on the relevant EURIBOR rate,
increased with the Margin.

 

 

Margin       

:   2,3% percentage points per annum, which rate shall be fixed for a period of
three years. After this period the Bank may amend the rate and the period for
which it shall be fixed. For this purpose, the Bank shall make a new offer
before the end of such period.

 

This percentage serves for information purposes only and will be set by the Bank
on the day the Loan is paid out.

 

 

Interest payment 

:   The interest shall be due every month in arrears, for the first time at the
end of the month when this loan is credited, based on the assumption that a
calendar month consists of the actual number of days elapsed and a calendar year
of 360 days.

 

 

Repayment

:   EUR 39.167,00 (in words: thirty-nine thousand one hundred sixty-seven in
euro) monthly, for the first time on 31-01- 2016.

 

 

Voluntary prepayment 

:   Voluntary prepayment is permitted subject to the payment of a compensation
to be set forth in the financing documentation, it being understood that
annually 5% of the principal can be prepaid without a compensation.

 

 

 

 

Facility C    


:   CREDIT FACILITY

 

 

Borrower 

:   TP&T (Tor Processing & Trade) B.V. (Principal Borrower).

 

 

Registration

:   The Facility shall be registered in the name of TP&T (Tor Processing &
Trade) B.V.

 

 

Amount 

:   EUR 500.000,00 (in words: five hundred thousand in euro).

 

 

Purpose 

:   The Facility may only be used for the financing of normal business
activities.

 

 3/11

 

--------------------------------------------------------------------------------



 

 

 

 

Use   

:   The Facility may be used as:

 

-          an overdraft facility in a current account;

 

-          the issuing of bank guarantees and other contingent obligations
acceptable to the Bank subject to a maximum term of 12 months.

 

The Bank may at all times time determine and/or amend the maximum debit balance
in the accounts in which the Facility is being administered.

 

 

Term 

:   Until further notice.

 

 

Interest rate 

:   The average 1-month EURIBOR increased with the margin.

 

 

Margin

:   3,3 % percentage points per annum. If considered justified by the Bank, it
may amend the margin.

 

 

Interest payment  

:   The interest shall be charged every calendar quarter in arrears, based on an
assumption that a calendar month consists of an actual number of days elapsed
and a calendar year of 360 days.

 

 

 

 

Default interest

:   The overdraft limit may not be exceeded without permission from the Bank. If
the overdraft limit is exceeded, an additional interest of 4 percentage point
per annum can be charged over the unauthorized overdraft.

 

 

Payment transactions

:   The conditions governing the Transaction-Related Charges (Transactiegebonden
Tarifering, TGT) shall apply in relation to the execution of payment
transactions. No bank commission is therefore payable, but an amount per
transaction instead. A summary of our current rates are published at
www.rabobank.nl.

 

 

Facility fee 

:   0,75 % per annum on the nominal amount of the Facility.

 

 

Cancellation existing Credit Facility

:   The existing Credit Facility of EUR 1.100.000 will be cancelled.

 

 

The following will apply to all Facilities:


 

Agreement

:    The terms and conditions of the Facilities referred to above will be set
out further in financing documentation (hereinafter referred to as the
“Agreement”).

 

 

Collateral  

:    As security for any and all present and future claims on any account
whatsoever of the Bank on the Borrower(s) the following security rights will be
granted:

 

 4/11

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 * Mortgage up to an amount of EUR 4.500.000,00 (to be increased with 35% of
   said amount for interest and costs) on real estate or other assets subject to
   public registration (registergoederen) of TP&T (Tor Processing & Trade) B.V.
   situated at Burg. Moslaan 13, 21 / 3e Industrieweg 12, Hattem. The General
   Terms and Conditions for Mortgages of Rabobank 2009 (Algemene voorwaarden
   voor hypotheken van de Rabobank 2009), as filed on 5 August 2009 at the
   Registrar's office of the District Court of Utrecht under number 248/2009,
   shall apply to this mortgage.

 

 

 

This new mortgage will replace the existing mortages:

 

 * EUR 1.000.000 of May 14, 2002

 

 * EUR    300.000 of July 7, 2004

 

 * EUR    700.000 of January 3, 2005 .

 

 

 

Unless otherwise specified, the aforementioned security rights must be first in
ranking and must be granted in accordance with the formats used by the Bank and
the relevant general conditions declared applicable therein.

 

 

 

 

 

Any present security rights already granted in favour of the Bank will also
cover the obligations of the Borrower(s) under the Facilities offered in this
Binding Proposal.

 

 

Non-financial

 * Non-Distribution clause;

 

 * At Arm's length clause;

 

 

 

Other covenants customary for this type of financing transactions, e.g.:

 

> >  * Cross Default clause;

 

 * Material Adverse Change clause

 

 * No Change of Ownership / Management clause;

 

> >  * Negative Pledge clause;

 

> >  * Pari Passu clause.

 

The definitions for these non-financial covenants are included in Attachment A
of this Binding Proposal.

 

 

 

 

 
 

 

 
Calculation of covenants

:    Unless stated otherwise, the said covenants shall be calculated and
examined annually, for the first time based on the  annual accounts of financial
year 2015, and accompanied by an unqualified approving audit opinion
(goedkeurende controleverklaring) from an independent auditor
(registeraccountant), in accordance with generally accepted valuation
principles. In the event of a failure to meet said financial and non-financial
covenants, the Bank may terminate the Facilities with immediate effect.

 

 5/11

 

--------------------------------------------------------------------------------



 

 

Conditions Precedent

:    The Facilities may not be used unless the Bank is satisfied that the

 

following conditions have been met in form and substance satisfactory to the
Bank:

 

a.    the Bank has received, in respect of each Borrower, a copy of its most
recent articles of association and an extract from the Netherlands trade
register (handelsregister) of the chamber of commerce (kamer van koophandel)
(or, in respect of a Borrower incorporated under the laws of another
jurisdiction, comparable documents);

 

b.   the Bank has received, in respect of each Borrower, copies of documents
establishing its identity and, if applicable, copies of the power(s) of attorney
granted to the person(s) signing the Agreement on behalf of such Borrower;

 

c.   the Bank has received copies of the Agreement and of this Binding Proposal,
duly signed by or on behalf of each Borrower;

 

d.   the Bank has received evidence that all securities requested by the Bank
have been established in a legally valid way;

 

e.   the Bank has received a clean soil statement (“schonegrondverklaring”) from
the (Principal) Borrower acceptable to the Bank;

 

f.    no Event of Default has occurred or is likely to occur.

 

 

Other terms and conditions

:    •    Receipt valutation report after renovations before 01-10-2015.

 

     •    Your payment transactions shall take place through the Bank.

 

     •    Termination events and further agreements shall apply which are usual
for this type of financial transactions.

 

 

Information

The Bank shall be provided with:

Annual accounts 

:    annually, ultimately within nine months following the end of a financial
year, consolidated at the level of TOR Minerals Inc. and accompanied by an
unqualified approving audit opinion (goedkeurende controleverklaring) from an
independent auditor (registeraccountant) and separate in relation to the
(Principal) Borrower.

   

 

Interim figures

:    Quarterly, ultimately within two months following the end of a relevant
quarter, which figures shall in any event provide insight in profit and loss,
balance and cash flow and comparing these figures with the figures for the same
relevant period of the foregoing financial year.

   

 

Supplementary pledge deed (vervolgpandakte)

:    Daily and furthermore at the Bank’s first written request in the manner to
be stipulated by the Bank.

The Bank shall sign the supplemental pledge deeds on behalf of the pledgor(s)
pursuant to a power of attorney with the right of substitution in the relevant
deed of pledge. The Bank may engage a third party for this purpose.

       

 

 

 

 6/11

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

At the first request of the Bank the pledgor(s) is/are obliged to sign
supplemental pledge deeds themselves and submit these to the Bank, in a
frequency to be determined by the Bank.

 

 

Other information

:    Each Borrower shall inform the Bank immediately if the ‘turnover BASF’
substantialy decreases (>10%) or it is reasonably foreseeable that such a
decrease could occur and furthermore furnish all other information that may
reasonably be requested by the Bank.

   

 

Handling charges 

:    The nonrecurrent handling charges of EUR 10.000,00 shall be due on the date
of signing of the Agreement and shall be withheld from the first amount credited
under the financing.

   

 

Fees and costs 

:    The (Principal) Borrower shall pay all costs associated with the drafting
of, entry into, amendment and performance of the finance documentation setting
out the terms of the Facilities offered in this Binding Proposal (including
costs related to legal opinions), and all collection costs upon the occurrence
of an event of default or upon termination of the Facilities. Collection costs
shall include, without limitation, the costs of legal assistance, both internal
and external, the costs of litigation and the costs of experts and other third
parties.

The Bank may at all times require (re)valuation of any asset on which directly
or indirectly for the benefit of (among others) the Bank a mortgage is or will
be established as a security for all present or future obligations of a
Borrower, in which case (i) theeach Borrower will cooperate fully and (ii) all
costs shall be paid in full by the Borrower(s).

       

 

Interest Risk Management

:    Should you choose a variable interest structure, you may run a financial
risk in the event of a rise in the money market interest  rate. In order to
reduce this risk, financial instruments traded on the financial markets can be
employed.  The choice of these interest instruments is based on the analysis of
the risk that your company is willing to take. The usage of instruments such as
swaps, options or caps results in the fixing of a certain interest level. The
usage of these interest instruments requires careful consideration. We would be
pleased to bring you in contact with the advisors at our Treasury Desk to
discuss and analyze the possibilities.




 

 

 7/11

--------------------------------------------------------------------------------



 

 

 

Information sharing

:    The Bank, as well as Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
may provide other entities affiliated with Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A. with all information relating to the Borrower(s),
including the Facilities as mentioned in this Binding Proposal and any and all
security and other rights related thereto, for the purpose of product advising,
risk-management and fraud prevention, without prejudice to the right of the
Borrower(s) to request not to be approached for commercial purposes.

   

 

General Banking Conditions

:    The relationship between the Bank and the Borrower(s) is governed by the
General Banking Conditions.

 

 

Choice of Law

:    Dutch Law, unless explicitly stated otherwise.

 

 

Jurisdiction

:    The competent Dutch court.

 

 

Validity

:    This proposal is valid during a period of one week from the date of this
letter.

 

 

Reservations

:    (i)     our receipt of the duly signed finance documentation not later than
01-07-2015;

 

:    (ii)    the further requested supplementary information being in form and
substance acceptable to the Bank and

 

:    iii)   no Material Adverse Change (as defined in Attachment A) having
occurred before the signing of the finance documentation.

 

 

Attachment(s)

 :    Attachment A Definitions non-financial covenants the General Banking
Conditions

 

 

 

 

 

 

 

 

Rabobank IJsseldelta U.A. Maurice Bergman Relatiemanager Bedrijven

 

 

 

Signature         :

                 Date                 :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For approval:


 

 

 

 

 8/11

--------------------------------------------------------------------------------



 

 

 

On behalf of

 

TP&T (Tor Processing & Trade) B.V.

O. Karasch

 

Signature        :

Date                :

 

 

 

 

 

 

 

 

 9/11

 

 

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

Attachment A

 


DEFINITIONS FOR NON-FINANCIAL COVENANTS

In the definitions below the term ‘Group’ is given to mean: Tor Minerals Inc.
and all its present and future subsidiaries, direct and indirect.

 

As long as any Borrower has any obligation to the Bank under the Agreement:

(Non-Distribution clause:)

-        each Borrower warrants to the Bank that, without the Bank's prior
written consent, no dividends or similar distributions – by whatever name –
including, without limitation, preferred or cumulative preferred shares, will be
distributed, nor will there be any other withdrawal for the account of any
Borrower by, or for the benefit of, any parties which are not liable vis-à-vis
the Bank, including, without limitation, the granting of loans and/or facilities
and/or advances - in whatever form – excluding receivables of Tor Minerals Inc.,
this may not exceed 10% of total assets.


(AT ARM'S LENGTH CLAUSE:)

-        each Borrower shall only enter into transactions with other legal
entities and companies forming part of the Group on arm's length basis and
against terms, conditions and payments similar to those which are customarily
agreed upon between such Borrower with entities which do not form part of the
Group.

 

The Bank may demand repayment (opeisen) of all amounts owed to the Bank under or
in connection with the Agreement with immediate effect by written notice to the
(Principal) Borrower if and when, amongst others, in the reasonable opinion of
the Bank, any of the following events occurs:


(CROSS DEFAULT CLAUSE:)

-        any Borrower defaults in (the timely and/or adequate) performance or
acts in breach of any other obligation under or in connection with the Agreement
or any obligation under or in connection with any other financing agreement
entered into with the Bank or any other financing parties, irrespective of the
name given to such agreement;

-        any third party which has granted Security defaults in the performance
of any obligation in respect of such Security;


(MATERIAL ADVERSE CHANGE CLAUSE:)

-        any event, change or circumstance occurs relating to the market
conditions or to the financial position, the business operations or the status
of any Borrower which could substantially prejudice, delay or endanger the
performance of any obligation under the Agreement by any Borrower or any legal
entity or company which is a member of the Group, or it is foreseeable that such
event, change or circumstance will occur;


(NO CHANGE OF OWNERSHIP/MANAGEMENT CLAUSE:)

-        the shares in the capital of any Borrower are transferred in whole or
part to a third party, or it is apparent that such a transfer is intended and/or
a change occurs in (i) the control over any Borrower, meaning the direct and/or
indirect loss or acquisition of effective control by a legal entity or person or
group of legal entities or persons acting together pursuant to a mutual
arrangement or understanding and/or (ii) the management of any Borrower, or it
is apparent that such change is intended;

 


(NEGATIVE PLEDGE CLAUSE:)

 

 10/11

 

--------------------------------------------------------------------------------



 

Each Borrower undertakes to the Bank that as long as any Borrower has any
obligation to the Bank under the Agreement or such an obligation can still
arise, it will not, without the prior written consent of the Bank:

a.       encumber any present or future real estate or other assets subject to
public registration

(registergoederen) with a mortgage or any other proprietary right
(goederenrechtelijk recht), or sell, exchange or dispose of such assets in any
other way (including, without limitation, sale and leaseback and other
off-balance sheet transactions);

b.       collateralise any present or future other assets in any manner
(including, without limitation, by way of a title transfer under a financial
collateral arrangement (financiëlezekerheidsovereenkomst)), encumber these
assets with any other proprietary right to the extent this exceeds an cumulative
aggregate amount of EUR 75.000,00 (in words: seventy- five thousand in euro), or
the equivalent thereof in another currency or this occurs outside the ordinary
course of business, nor to rent out, lease out, sell, exchange or otherwise
dispose of these assets (including, without limitation, sale and leaseback and
other off-balance sheet transactions) other than in the ordinary course of
business; and

c.      assume liability for or in any other manner guarantee the present or
future obligations of third parties.

 

Each Borrower furthermore warrants to the Bank that the other legal entities and
companies belonging to the Group, whether Dutch or foreign, shall also refrain
from the actions referred to above.

 

 

 


(PARI PASSU CLAUSE)

each Borrower undertakes and warrants to the Bank that all its payment
obligations under this Agreement rank, and for the entire duration of the
agreement will rank, at least pari passu with all its unsecured and
unsubordinated obligations to all its other creditors, with the exception of
obligations with a statutory preference.

 

 

 11/11

 

 

 

 

 

 

 

 